Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached information disclosure statement have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-15, 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “applies a harmonic frequency”; however, claim 11 on which the instant claim depends already recites “applying a selected harmonic frequency”; it is unclear and thus indefinite as to whether claim 12’s recitation is another different instances of “harmonic frequency” or the same as claim 11’s. For examination purposes, it will be assumed that claim 12’s recitation refers back to claim 11’s. Claim terms should be consistent throughout claim set and a suggested edit for claim 12 is “applies the selected harmonic frequency”.
Claim 14 recites the limitation "recording the signals".  There is insufficient antecedent basis for this limitation in the claim. Note that claim 13 recites “a custom signal” but claim 14 depends from claim 11.
Claim 15 recites the limitation "playing back the signals".  There is insufficient antecedent basis for this limitation in the claim. Note that claim 13 recites “a custom signal” and claim 14 recites “recording the signals” but claim 14 depends from claim 11.
Claim 17 recites the limitation "the wireless harmonic-tuned vibration device".  There is insufficient antecedent basis for this limitation in the claim. Note that claim 12 recites “a wireless harmonic-tuned vibration device” but the instant claim depends from claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malak (US 20080234535 A1; 9/25/2008).
Regarding claim 11, Malak teaches a method of preventing the formation of a blood clot ([0008]), calcification, and/or plaque on a blood contact surface, the method comprising:
applying a selected harmonic frequency or electromagnetic energy to a blood contact surface ([0009]) to attain resonance ([0010]) and prevent the beginning formation of a blood clot formation, calcification, and/or plaque formation on the blood contact surface ([0008]).
Regarding claim 14, Malak teaches recording the signals ex vivo for reaching resonance for each stagnation point on the blood contact surface ([0010] “resonance with tissue”; [0011]; [0020] “modes or pulse properties are selected accordingly to…conditions”; [0023] “programs for therapy”; [0027]; it is inherent that the signals are recorded ex vivo in order to program the device to have different modes/settings for different conditions).
Regarding claim 18, Malak teaches recording the signals for reaching resonance for each stagnation point on the blood contact surface (([0010] “resonance with tissue”; [0011]; [0020] “modes or pulse properties are selected accordingly to…conditions”; [0023] “programs for therapy”; [0027]; it is inherent that the signals are recorded in order to program the device to have different modes/settings for different conditions; it is also inherent that a stagnation point would be a location where the blood clot would be formed and so would be treated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 20130281897 A1; 10/24/2013) in view of LaRocca (US 5209234 A; 5/11/1993).
Regarding claim 1, Hoffmann teaches a device comprising:
a sensor that detects harmonic frequency and/or electromagnetic energy ([0075]; [0086]; [0090]; [0108]-[0109]);
a microprocessor for analyzing data from the sensor ([0042]; [0090]), and
an emitter of sound, ultrasound, and/or electromagnetic energy associated with said microprocessor that can create and focus a specific sound, ultrasound, and/or electromagnetic energy onto the blood contact surface (Fig. 1; Fig. 8; [0002]; [0012]; [0028]-[0029]).
Hoffmann does not teach a sensor that detects harmonic frequency and/or electromagnetic energy and recognizes resonance and/or ionic charge on a blood contact surface. However, LaRocca teaches in the same field of endeavor (Abstract) a sensor that detects harmonic frequency and/or electromagnetic energy and recognizes resonance and/or ionic charge on a blood contact surface (Fig. 3; Fig. 5; Col. 3 lines 20-63). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Hoffmann to include this feature as taught by LaRocca because this enables matching a resonant frequency of the target in order to enable effective and efficient treatment (Abstract; Col. 4 lines 8-25).
Regarding claim 2, the combination of Hoffmann and LaRocca teaches wherein the sensor of the device detects harmonic frequency (LaRocca Col. 3 lines 20-63), and the device first reads and then the microprocessor custom tunes in the appropriate harmonic frequency to prevent the beginning of blood clot formation, calcification, and/or plaque formation on the blood contact surface (LaRocca Col. 3 lines 20-63; Hoffmann [0028]-[0029]; [0108]-[0109]).
Regarding claim 3, the combination of Hoffmann and LaRocca teaches wherein the emitter consists of a harmonic vibration signal generator (Hoffmann [0029]; LaRocca Fig. 5; Col. 3 lines 20-63) and the microprocessor consists of a harmonic vibration microprocessor analyzer (Hoffmann [0042]; [0090]; LaRocca Fig. 5; Col. 3 lines 20-63).
Regarding claim 4, in the combination of Hoffmann and LaRocca, Hoffmann teaches a strap that affixes the device to a living subject in which the blood contact surface has been placed ([0117]-[0118]).
Regarding claim 8, the combination of Hoffmann and LaRocca teaches a method of using the device of claim 1, comprising:
applying an appropriate harmonic frequency or electromagnetic energy to a blood contact surface within a living subject so as to prevent and/or dislodge blood clot(s), calcification(s), and/or plaque formation(s) on the blood contact surface (Hoffmann Fig. 1; Fig. 8; [0002]; [0012]; [0028]-[0029]; LaRocca Fig. 3; Fig. 5; Col. 3 lines 20-63).
Regarding claim 9, the combination of Hoffmann and LaRocca teaches wherein the appropriate harmonic frequency or electromagnetic energy is applied to the blood contact surface while not in physical contact with the structure (Hoffmann Fig. 1; Fig. 8; [0002]; [0012]; [0028]-[0029]; LaRocca Fig. 3; Fig. 5; Col. 3 lines 20-63).
Regarding claim 10, the combination of Hoffmann and LaRocca teaches cycling through a variety of signals for a plurality of blood contact surfaces on a blood contact device (Hoffmann [0062]; [0072]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann and LaRocca as applied to claim 1 above, and further in view of Furuzono (US 20090306552 A1; 12/10/2009).
Regarding claim 5, the combination of Hoffmann and LaRocca teaches an associated resonant calibration switch for triggering the device (Hoffmann Fig. 1, 28, 29, 30, 31; [0062]; LaRocca Col. 3 lines 30-33; Col. 5 lines 35-45). 
The combination of Hoffmann and LaRocca does not teach to scan a blood contact device having the blood contact surface to determine the highest risk stagnation point(s). However, Furuzono teaches in the same field of endeavor (Abstract; Fig. 1; [0002]) to scan a blood contact device having the blood contact surface to determine the highest risk stagnation point(s) ([0137] “output varies….condition and location…adopt an optimum output after consideration”; [0141]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Malak to include these features as taught by Furuzono because this enables beneficial effects ([0141]).
Regarding claim 6, the combination of Hoffmann, LaRocca, and Furuzono teaches wherein the device delivers a sequence of signals to each stagnation point until resonant harmonic vibration for the blood contact surface is reached so that blood clots do not affix to the blood contact surface (Furuzono [0127]; [0141] “in accordance with the resonant properties of the …device”; [0142]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann and LaRocca as applied to claim 1 above, and further in view of Malak (US 20080234535 A1; 9/25/2008).
Regarding claim 7, the combination of Hoffmann and LaRocca does not teach wherein the emitter emits electromagnetic radiation that applies a selected electromagnetic radiation to the blood contact surface, and
the microprocessor controls delivery of the electromagnetic radiation from the emitter to the blood contact surface so as to prevent the beginning of blood clot formation, calcification and/or plaque formation on the blood contact surface.
However, Malak teaches in the same field of endeavor (Abstract) wherein the emitter emits electromagnetic radiation that applies a selected electromagnetic radiation to the blood contact surface ([0011]), and
the microprocessor controls delivery of the electromagnetic radiation from the emitter to the blood contact surface so as to prevent the beginning of blood clot formation, calcification and/or plaque formation on the blood contact surface ([0002]; [0008]; [0011]; [0023]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Hoffmann and LaRocca to include these features as taught by Malak because this enables electromagnetic treatment ([0002]).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malak as applied to claim 11 above, in view of Hoffmann (US 20130281897 A1; 10/24/2013).
Regarding claim 12, Malak does not teach wherein a wireless harmonic-tuned vibration device applies a harmonic frequency to the blood contact surface. However, Hoffmann teaches in the same field of endeavor (Abstract; [0002]) a harmonic-tuned vibration device applies a harmonic frequency to the blood contact surface (Fig. 1; Fig. 8; [0058] “resonance”; [0093] “resonance frequency”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Malak to include this feature as taught by Hoffmann because this enables treatment of clots ([0002]; [0093]).
In the combination of Malak and Hoffmann, Malak teaches a wireless device that applies the treatment ([0023] “remote communication”; Fig. 1).
Regarding claim 13, the combination of Malak and Hoffmann teaches wherein the wireless harmonic-tuned vibration device has a custom signal for each of various multiple high risk stagnation points on a blood contact device (Malak [0011]; [0020] “modes or pulse properties are selected accordingly to…conditions”; [0023] “programs for therapy”; Hoffmann [0058] “resonance”; [0093] “optimal resonance frequency”; it is inherent that there is a custom signal for each of the points in order to effect the appropriate treatment depending on the condition).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malak as applied to claim 11 above.
Regarding claim 15, Malak does not teach playing back the signals in cycles on loop. However, Malak does teach varying the signals and choosing the signals as appropriate ([0011] “Modes of operation…sequential”; [0020] “sequential”; [0027]). Merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was achieved. For example, in Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the Federal Circuit held that mere repetition of a known procedure until success is achieved was merely the logical result of common sense application of the maxim "try, try again." (see MPEP 2143). Regarding the specifics of the instant claim(s), one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to engage in routine experimentation to discover the optimal parameters of the instant claim(s). See MPEP 2144.05(II)(A)("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation")(citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCCPA 1955)).

Claim(s) 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malak as applied to claim 11 above, in view of Furuzono (US 20090306552 A1; 12/10/2009).
Regarding claim 16, Malak does not teach measuring an appropriate harmonic frequency to prevent the beginning formation of a blood clot formation, calcification, and/or plaque formation on a blood contact surface of a device; and
custom tuning and applying the appropriate harmonic frequency to the blood contact surface to prevent the initial formation of a blood clot formation, calcification, and/or plaque formation on the blood contact surface.
However, Furuzono teaches in the same field of endeavor (Abstract; Fig. 1; [0002]) measuring an appropriate harmonic frequency to prevent the beginning formation of a blood clot formation, calcification, and/or plaque formation on a blood contact surface of a device ([0141] “in accordance with the resonant properties of the …device”); and
custom tuning and applying the appropriate harmonic frequency to the blood contact surface to prevent the initial formation of a blood clot formation, calcification, and/or plaque formation on the blood contact surface ([0127]; [0141]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Malak to include these features as taught by Furuzono because this enables beneficial effects ([0141]).
Regarding claim 19, Malak does not teach wherein the blood contact surface is part of a device selected from the group consisting of a heart valve, pacemaker, and a left ventricle assist device. However, Furuzono teaches in the same field of endeavor (Abstract; Fig. 1; [0002]) wherein the blood contact surface is part of a device selected from the group consisting of a heart valve, pacemaker, and a left ventricle assist device ([0127]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Malak to include these features as taught by Furuzono because this enables beneficial effects ([0141]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malak and Furuzono as applied to claims 16 above, and further in view of Hoffmann (US 20130281897 A1; 10/24/2013).
Regarding claim 17, the combination of Malak and Furuzono does not teach a wireless harmonic-tuned vibration device has a custom signal for multiple high risk stagnation points on the blood contact surface. However, Hoffmann teaches in the same field of endeavor (Abstract; [0002]) a harmonic-tuned vibration device applies a harmonic frequency to the blood contact surface (Fig. 1; Fig. 8; [0058] “resonance”; [0093] “resonance frequency”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Malak and Furuzono to include this feature as taught by Hoffmann because this enables treatment of clots ([0002]; [0093]).
In the combination of Malak, Furuzono, and Hoffmann, Malak teaches a wireless device that applies the treatment ([0023] “remote communication”; Fig. 1).
The combination of Malak, Furuzono, and Hoffmann teaches a custom signal for multiple high risk stagnation points on the blood contact surface (Malak [0011]; [0020] “modes or pulse properties are selected accordingly to…conditions”; [0023] “programs for therapy”; Furuzono [0141]-[0142]; Hoffmann [0058] “resonance”; [0093] “optimal resonance frequency”; it is inherent that there is a custom signal for each of the points in order to effect the appropriate treatment depending on the condition).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792